       Case 1:19-cv-01979-MCC Document 19 Filed 05/29/20 Page 1 of 2




                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

LINDA M. BUFORD,                        :
                      Plaintiff,        :     NO. 19-cv-01979
                                        :
           -vs-                         :
                                        :     (CARLSON, M.J.)
ANDREW SAUL,                            :
Commissioner of Social Security,        :
                     Defendant.         :     [FILED VIA ECF]

                                   ORDER
                                   May
                     29th day of __________________,
     AND NOW, this _______                           2020, upon

consideration of Defendant’s Unopposed Motion to Remand, and any

response thereto, it is hereby ORDERED that Defendant’s Motion is

GRANTED, and this case is remanded to the Commissioner for further

proceedings.

     On remand, the Commissioner, through the Appeals Council, will

refer Plaintiff’s case to a different Administrative Law Judge to further

evaluate Plaintiff’s claims, offer Plaintiff the opportunity for a new

hearing, and issue a new decision.
       Case 1:19-cv-01979-MCC Document 19 Filed 05/29/20 Page 2 of 2




     This remand is ordered pursuant to the fourth sentence of 42 U.S.C.

§ 405(g).

                            BY THE COURT:
                             s/ Martin C. Carlson
                            ________________________________
                            MARTIN C. CARLSON
                            UNITED STATES MAGISTRATE JUDGE




                                    2
